Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 33, 41-44 are pending in the instant application. 
Claims 33, 41-44 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2022 is acknowledged and considered.
Response to arguments of 1 July 2022
Applicant’s arguments (Remarks of 1 July 2022, pages 4-8) against the rejections of claims 33, 41-44 under 35 U.S.C. 103 over Morita and Murai, in view of Fillmore; and over Morita and Aoyanagi, in view of Steggall, have been considered.
The Declaration under 37 C.F.R. 1.132 of Dr. Andrew Levin, inventor, submitted on 1 July 2022, has been considered.
Dr. Levin states (Declaration, point 5) that CV-8814 (compound (IX) in the instant claims) was developed for a purpose other than to specifically treat heart failure, as an antianginal agent. 
Dr. Levin provides a literature reference by Kantor (Exhibit B) showing that trimetazidine acts by reducing fatty acid oxidation, thereby increasing glucose oxidation before and during the ischemic event (Declaration, point 6). 
Dr. Levin states (point 7, Declaration) that CV-8814 undergoes in the body mono- oxidation, and loss of the hydroxyethyl side chain to form trimetazidine. Dr. Levin explains (point 7, Declaration) that CV- 8814 was developed to shift cardiac metabolism from fatty acid oxidation to glucose oxidation and promote mitochondrial respiration, thus triggering a change in the pathway used to produce energy and concomitantly improve overall mitochondrial oxidative function. 
Dr. Levin states that the data in the Specification are the first findings that suggest the viability of using CV-8814 to treat heart failure.
 	Dr. Levin presents (points 8, 9, 10, Declaration) data from Applicant’s Specification, showing that CV8814 is effective to treat heart failure in in the transaortic constriction (TAC) model of heart failure. 
 	The examiner acknowledges all the data in Applicant’s Specification, Figures, regarding CV8814 being effective to treat heart failure. 
	The examiner acknowledges Dr. Levin’s statement (point 10, Declaration) regarding CV-8814 being unknown to improve heart failure prior to the filing of the present application. The examiner agrees with Dr. Levin that the instant claims are not anticipated by the prior art; yet the claims have been rejected as obvious over the prior art.
	Dr. Levin states (point 11, Declaration) that CV-8814 has therapeutic efficacy superior to that of trimetazidine on the ability of mice to recover from transverse aortic constriction (TAC). Dr. Levin submits additional data Exhibits J and K, which are graphs of the cardiac ejection fraction and left ventricular mass, respectively. Ejection fraction is an indicator of cardiac function following TAC, and ventricular mass reveals the extent of tissue necrosis, i.e., the size of the infarct. 

    PNG
    media_image1.png
    584
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    887
    media_image2.png
    Greyscale

 	The data in Exhibits J and K above show that CV- 8814 is more effective than trimetazidine at preserving cardiac function and decreasing infarct size following TAC. 
 	However, the question to ask is whether such improved effectiveness in treating heart failure with CV8814 vs. TMZ is unexpected.
 	The examiner notes that prior art by Morita clearly teaches that compound n2-TMZ (which is the very compound (IX) in the instant claims, alternative name CV8814 see Declaration) is superior to trimetazidine (TMZ) as coronary and peripheral vasodilator (Morita, column 11); further, compound n2-TMZ is superior to TMZ in terms of PK (Fig. 1, Morita), being excreted more slowly over a long period of time. Further, coronary vasodilator TMZ is known to be effective to treat heart failure (Fillmore, Steggall). Since it is known that compound (IX) of the instant claims is more effective than TMZ as coronary vasodilator, and has better PK compared to TMZ, a person of ordinary skill in the art would have reasonably expected that such a compound having better vasodilator properties and better PK properties than TMZ will be more effective than TMZ in treating heart failure. As such, the results in Exhibit J and K are not unexpected.
 	Dr. Levin states (point 12, Declaration) that the off-target effects of the metabolites produced by CV-8814 are not the same as the off-target effects produced by trimetazidine. 
Dr. Levin submits a literature reference (Exhibit F) by Masso, which shows that patients who received 60 mg per day of trimetazidine develop parkinsonian symptoms; consequently, the most commonly approved dose of trimetazidine is 35 mg, taken twice per day. 
Dr. Levin submits a literature reference (Exhibit G) by Ozbay, which shows that the maximum concentration (Cmax) and total area-under-the-curve of API following administration to fasting humans of a single 35 mg dose of trimetazidine are 63.2 mg/mL and 733 ng*h/mL, respectively. Dr. Levin states that no off-target effects were observed in patients who received doses of CV-8814 that yield much higher amounts of total API.
Dr. Levin submits Exhibit H, which is a table showing the Cmax and AUC of CV-8814 and trimetazidine in the blood following administration of a single 400 mg dose of CV-8972 to humans. 
In response, the data presented in Exhibit H refers to administration of a compound 
(
    PNG
    media_image3.png
    220
    252
    media_image3.png
    Greyscale
) which is NOT compound (IX) of the claims under examination.
A point is being made that, upon administration of CV8972, the concentration of CV8814 (compound (IX) and a metabolite of CV8972) is measured.
However, the arguments related to “total API” calculated in Exhibit H as the sum of AUC for CV8814 and TMZ, the adverse effects upon administration of CV8972 (Exhibit C), and the lack of parkinsonism are not persuasive for a number of reasons.
First, the drug administered is not the instant compound (IX), but rather a different chemical compound, CV8972. Even as adverse events are recorded in Exhibit C, one cannot distinguish whether such adverse effects are caused by the compound administered, CV8972, or by its metabolites, one of which is instant compound (IX), the other being TMZ. 
Second, any comparison between potential side effects has to consider the patient population, the sample size (number of patients), length of treatment. Masso teaches that TMZ-induced parkinsonism was detected in 20 out of 130 patients treated with TMZ 60 mg/day (page 421, right column, third paragraph) in a period of 13 years (from 1990 to 2003); ten of the 20 were simultaneously receiving other drugs potentially capable of inducing parkinsonism (Abstract). The fact that no parkinsonism is seen upon a short duration of treatment with another drug, which is not the instant compound (IX), in patients (different sample size) suffering from another disease (and other comorbidities), does not establish unexpected better results with CV8814 as no parkinsonism as off-target effect, compared to TMZ. 
For all these reasons, the rejections of claims 33, 41-44 under 35 U.S.C. 103 over Morita and Murai, in view of Fillmore; and over Morita and Aoyanagi, in view of Steggall, are herein maintained and are reproduced below.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 4,574,156 of 4 March 1986, cited in PTO-892) and Murai et al. (US 4,100,285, cited in IDS), in view of Fillmore et al. (British Journal of Pharmacology 2014, 171, 2080-2090, cited in PTO-892 of 23 January 2020). 
Morita (US 4,574,156) teaches that compound n2-TMZ (column 11, lines 13-15) below

    PNG
    media_image4.png
    212
    636
    media_image4.png
    Greyscale
where R is methoxy and n = 2,
which is the very instant compound (IX), 
is superior to trimetazidine TMZ 
    PNG
    media_image5.png
    172
    288
    media_image5.png
    Greyscale
 as being excreted over a long period of time (Figure 1, also column 11, lines 5-22), 
and is superior to TMZ as a long-acting vasodilator having both peripheral blood vessel vasodilator action (Figure 2, column 11, lines 23-42) and coronary artery vasodilator action (column 11, lines 43-65).
Morita administers n2-TMZ as a pharmaceutical composition, as in instant claim 41, intravenously, at a dose of 13.3 mg/kg in rats (column 11, lines 23-37) or 20 mg/kg in dogs (column 11, lines 43-55).
Morita teaches that trimetazidine TMZ is a coronary vasodilator (column 1, lines 19-23) and the compounds of the invention specifically n2-TMZ have excellent drug efficacy (column 1, lines 39-43) and improve the duration in blood of TMZ administered (column 1, lines 23-26) without losing its action as coronary vasodilator.
 	Morita does not specifically teach that the compound n2-TMZ above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.
 	Morita does not specifically teach tablets comprising the compound above, as pharmaceutical compositions for oral administration, as in instant claims 42, 43, administered at a dosage of 1 mg/kg/day to 10 mg/kg/day, as in instant claim 44.
	Murai (US 4,100,285) teaches the following compound (Examples 10a-f, column 4-5)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 as having excellent pharmacodynamics effects on the coronary circulation system such as coronary artery vasodilative action or cardiac movement controlling action, useful in medicinal preparations (column 1, lines 19-24). Such medicinal preparations are pharmaceutical compositions, as in instant claim 41. Murai teaches (column 1, lines 30-32) administration of the compounds of the invention into the human body by internal administration (column 1, lines 28-31), which encompasses oral administration, as in instant claim 42, at a recommended dose 10 to 500 mg/day for internal administration, which overlaps with the dose in instant claim 44 (1 mg/kg/day to 10 mg/kg/day, which, for a human weighing 70 kg, corresponds to 70 mg/day to 700 mg/day).
 	Thus, Murai teaches that the compound above is a coronary artery vasodilator.
The compound above is the instant elected species, compound (IX) of instant claim 33.
Murai teaches (Table 1, Example 10) the cardiovascular activity of the compound above measured according to Langedorff’s method by using the removed guinea pig heart: at a concentration of 10-4 g/ml, the compound above is effective to reduce coronary perfusion pressure by 4.4%, and is effective to reduce heart movements amplitude and to reduce heart rate by 10.7%.	
	Murai does not specifically teach that the compound above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.
 	Murai does not specifically teach tablets comprising the compound above, as pharmaceutical compositions for oral administration, as in instant claims 42, 43, administered at a dosage of 1 mg/kg/day to 10 mg/kg/day, as in instant claim 44.
 	
 	Fillmore teaches (Figure 3) that trimetazidine improves cardiac function in heart failure.
	

It would have been obvious to administer 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
in a method of treating heart failure, because Murai teaches that the compound above has excellent coronary artery vasodilative action, Morita teaches that compound n2-TMZ above and trimetazidine (TMZ) are coronary vasodilators, and Morita teaches that n2-TMZ is superior to TMZ as a long-acting vasodilator, and Fillmore teaches that TMZ (taught by Morita to be a coronary vasodilator) is effective to treat heart failure. 
Since coronary vasodilator (Morita) trimetazidine (TMZ) is taught by Fillmore to be effective to treat heart failure, the person of ordinary skill in the art would have administered 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, a compound structurally similar to TMZ, to a patient suffering from heart failure, with the expectation that the compound above, which is taught by Murai and Morita to be a coronary vasodilator, is effective to treat heart failure.
	Further, the person of ordinary skill in the art would have administered the compound above orally as a tablet, as in instant claims 41-43, because formulating a therapeutic agent as a tablet for oral administration in the method of treatment is well within the skill of the artisan. The person of ordinary skill in the art would have further determined the therapeutic dose of compound in the method of treatment, as in instant claim 44, because such exploration of different therapeutic amounts/day, with the aim of optimizing the therapeutic effect achieved in a method of treatment is routine, well within the skill of the artisan. 
 	As such, claims 33, 41-44 is rejected as prima facie obvious.

Claims 33, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 4,574,156 of 4 March 1986, cited in PTO-892) and Aoyanagi et al. (JP 57131777, published 14 August 1982, cited in PTO-892 of 23 January 2020; human translation in PTO-892 of 10 March 2021), in view of Steggall et al. (Diseases 2017, 5 (14), pages 1-18, published 10 May 2017, cited in IDS).
Morita (US 4,574,156) teaches that compound n2-TMZ (column 11, lines 13-15) below

    PNG
    media_image4.png
    212
    636
    media_image4.png
    Greyscale
where R is methoxy and n = 2,
which is the very instant compound (IX), 
is superior to trimetazidine TMZ 
    PNG
    media_image5.png
    172
    288
    media_image5.png
    Greyscale
 as being excreted over a long period of time (Figure 1, also column 11, lines 5-22), 
and is superior to TMZ as a long-acting vasodilator having both peripheral blood vessel vasodilator action (Figure 2, column 11, lines 23-42) and coronary artery vasodilator action (column 11, lines 43-65).
Morita administers n2-TMZ as a pharmaceutical composition, as in instant claim 41, intravenously, at a dose of 13.3 mg/kg in rats (column 11, lines 23-37) or 20 mg/kg in dogs (column 11, lines 43-55).
Morita teaches that trimetazidine TMZ is a coronary vasodilator (column 1, lines 19-23) and the compounds of the invention specifically n2-TMZ have excellent drug efficacy (column 1, lines 39-43) and improve the duration in blood of TMZ administered (column 1, lines 23-26) without losing its action as coronary vasodilator.
 	Morita does not specifically teach that the compound n2-TMZ above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.
 	Morita does not specifically teach tablets comprising the compound above, as pharmaceutical compositions for oral administration, as in instant claims 42, 43, administered at a dosage of 1 mg/kg/day to 10 mg/kg/day, as in instant claim 44.

	Aoyanagi teaches the following compound (Examples 1, Z is –CH2CH2OH) 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 which is the instant elected species, compound (IX) of instant claim 33.
Aoyanagi teaches (Table 1, Z is –CH2CH2OH) that, at a concentration of 10-4 g/ml (thus in a pharmaceutical composition, as in instant claim 41), the compound above is effective to reduce coronary perfusion pressure by 4.4%, and is effective to reduce heart movements amplitude and to reduce heart rate by 10.7%. 
 	Aoyanagi teaches (page 2, second paragraph, human translation) that the compounds of the invention have pharmaceutical action on the coronary circulatory system such as coronary vasodilatory action. Thus, Aoyanagi teaches that the compound above is a coronary vasodilator.
Aoyanagi teaches (page 2, third paragraph, human translation attached) that, when the compounds of the invention are administered to humans, it is preferably to be administered orally, as in instant claim 42, at a recommended dose 10 to 500 mg/day for oral administration, which overlaps with the dose in instant claim 44 (1 mg/kg/day to 10 mg/kg/day, which, for a human weighing 70 kg, corresponds to 70 mg/day to 700 mg/day).
	Aoyanagi does not specifically teach that the compound above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.
 	Aoyanagi does not specifically teach tablets comprising the compound above, as pharmaceutical compositions for oral administration, as in instant claim 43, administered at a dosage of 1 mg/kg/day to 10 mg/kg/day, as in instant claim 44.

 	Steggall (Diseases 2017, 5 (14), pages 1-18, published 10 May 2017) teaches (pages 4-6, Table 1) that trimetazidine is effective to treat heart failure, when administered at twice daily dosing of 35 mg tablets (page 4, under 3.1, first 4 lines), which is consistent with oral administration, as in instant claim 42, as tablet, as in instant claim 43, at daily dose of 1 mg/kg/day (for a human subject weighing 70 kg), which is within the daily dose in instant claim 44.	

It would have been obvious to administer 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
in a method of treating heart failure, because Aoyanagi teaches that the compound above has excellent coronary artery vasodilative action, Morita teaches that compound n2-TMZ above and trimetazidine (TMZ) are coronary vasodilators, and Morita teaches that n2-TMZ is superior to TMZ as a long-acting vasodilator, and Steggall teaches that TMZ (taught by Morita to be a coronary vasodilator) is effective to treat heart failure. 
Since coronary vasodilator (Morita) trimetazidine (TMZ) is taught by Steggall to be effective to treat heart failure, the person of ordinary skill in the art would have administered 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, a compound structurally similar to TMZ, to a patient suffering from heart failure, with the expectation that the compound above, which is taught by Aoyanagi and Morita to be a coronary vasodilator, is effective to treat heart failure.
	Further, the person of ordinary skill in the art would have administered the compound above orally as a tablet, as in instant claims 41-43, because formulating a therapeutic agent as a tablet for oral administration in the method of treatment is well within the skill of the artisan. The person of ordinary skill in the art would have further determined the therapeutic dose of compound in the method of treatment, as in instant claim 44, because such exploration of different therapeutic amounts/day, with the aim of optimizing the therapeutic effect achieved in a method of treatment is routine, well within the skill of the artisan. 
	As such, claims 33, 41-44 is rejected as prima facie obvious.
Conclusion
Claims 33, 41-44 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627